


117 HR 276 IH: Congressional Oversight of Unjust Policing Act
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 276
IN THE HOUSE OF REPRESENTATIVES

January 12, 2021
Mr. Bowman (for himself, Mrs. Beatty, Mr. Blumenauer, Ms. Bush, Ms. Clarke of New York, Mr. Cooper, Mr. Danny K. Davis of Illinois, Mr. Espaillat, Mr. García of Illinois, Mr. Horsford, Ms. Jacobs of California, Mr. Johnson of Georgia, Mr. Jones, Mr. Kahele, Ms. Lee of California, Ms. Meng, Ms. Newman, Ms. Ocasio-Cortez, Ms. Omar, Ms. Pressley, Mr. Rush, Mr. Torres of New York, Ms. Velázquez, Ms. Williams of Georgia, Ms. Schakowsky, Mr. Green of Texas, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a national commission to investigate the seditious attack on the United States Capitol and Congress on January 6, 2021, address the systemic failures in the United States Capitol security and intelligence apparatus to accurately assess outside threats, and study and propose recommendations to realign the mission of the United States Capitol Police, and for other purposes.


1.Short titleThis Act may be cited as the Congressional Oversight of Unjust Policing Act. 2.FindingsCongress finds the following:
(1)On January 6, 2021, organized individuals violently attacked the United States Capitol while both chambers of Congress were in session, putting the lives of Members, Congressional staff, and support staff at risk. (2)Various media reports suggest that certain members of rank and file law enforcement officers aided and abetted individuals who breached security at the Capitol on January 6.
(3)Various media reports indicate that neither the Federal Bureau of Investigation (FBI) nor the Department of Homeland Security (DHS) conducted a risk assessment of demonstration activities, nor issued a joint department bulletin as is customary for large and notable public events. (4)Officers Brian Sicknick and Howard Liebengood died after defending the Capitol Complex and protecting those serving and working there on January 6, 2021.
(5)The United States Capitol Police provides limited information to the public about employee misconduct, and the Office of the Inspector General of the United States Capitol Police does not publicly disclose its reports, unlike the vast majority of other Inspectors General. (6)In recent decades, community organizers have formed social justice and criminal reform movements to call for substantive changes in response to various incidents across the country in which law enforcement has used excessive force against civilians, often resulting in the death of those who present or identify as Black or Brown.
(7)In the Nation’s Capital, and on the United States Capitol grounds, the disparate treatment of individuals is ever-present, as various Members of Congress and Congressional staff who come from communities of color have documented instances of refusal of entry and mistreatment by United States Capitol Police (USCP) officers. (8)Further, in 2013, agents from the United States Secret Service and United States Capitol Police shot Miriam Carey, an unarmed individual, more than 20 times while she was in her car with her infant, hitting Carey five times and killing her.
(9)In 2018, United States Secret Service agents took Jessica Ford into custody without excessive force, even though she intentionally rammed a White House checkpoint with a gun in her hand. (10)In 2017, during debates about Public Law 115–97, United States Capitol Police officers forcibly dragged peaceful demonstrators from the disability community out of wheelchairs and other supportive medical devices.
(11)In 2020, armed members of the District of Columbia National Guard were dispatched to stand guard on the steps of the Lincoln Memorial amidst peaceful protests. (12)In 2020, United States Park Police and National Guard troops forced people into unmarked vans and used tear gas and fired rubber bullets to disperse peaceful protestors for the President’s planned visit to St. John’s Episcopal Church.
(13)In 2017, the FBI reported that white supremacists posed a persistent threat of lethal violence that has produced more fatalities than any other category of domestic terrorists since 2000. (14)In 2015, the FBI’s Counterterrorism Policy Directive and Policy Guide warned that subjects of domestic terrorism investigations focused on militia extremists, white supremacist extremists, and sovereign citizen extremists often have identified active links to law enforcement officers.
(15)A 2006 intelligence assessment, based on FBI investigations and open sources warned of white supremacist infiltration of law enforcement . . . by organized groups and by self-initiated infiltration by law enforcement personnel sympathetic to white supremacist causes. (16)Since 2000, hundreds of Federal, State, and local law enforcement officials have been caught expressing racist, nativist, and sexist views on social media.
3.Establishment of U.S. Commission on Unjust Policing
(a)EstablishmentThere is established a commission to be known as the U.S. Commission on Unjust Policing (in this Act referred to as the Commission). (b)Membership (1)CompositionThe Commission shall be composed of 19 members appointed as follows:
(A)8 members shall be appointed by the leadership of Congress, of whom— (i)2 shall be appointed by the majority leader of the Senate;
(ii)2 by the minority leader of the Senate; (iii)2 by the Speaker of the House of Representatives; and
(iv)2 by the minority leader of the House of Representatives. (B)8 members shall be appointed by the Chairs of the following caucuses—
(i)2 shall be appointed by the Congressional Black Caucus; (ii)2 by the Congressional Hispanic Caucus;
(iii)2 by the Congressional Asian Pacific American Caucus; and (iv)2 by the Congressional Progressive Caucus.
(C)3 members shall be appointed by the President, each of whom shall be individuals who are not officers or employees of the Federal Government and who are experts in at least one of the following categories: (i)Racial equity in law enforcement.
(ii)Preventing white nationalist extremist violence. (iii)Large-scale reform of law enforcement agencies.
(2)Qualifications
(A)Areas of expertiseEach member of the Commission shall have knowledge or expertise, whether by education, experience, training, or activism, in at least one of the following areas:  (i)Justice and civil rights.
(ii)Law enforcement and intelligence oversight and reform. (iii)Diverse and inclusive personnel management.
(iv)Social and emotional development. (v)Effective education and training methods to combat implicit and unconscious bias.
(vi)Behavioral economics. (vii)Combating white supremacist, and other extremist groups, movements, and organizing efforts.
(B)Special rule for members appointed by congressional leadershipEach of the persons appointing members of the Commission under paragraph (1) shall ensure that one of the members so appointed is an individual who is not an officer or employee of the Federal Government. (C)Civilian representationNot fewer than 4 members of the Commission shall be individuals who are not officers of law enforcement agencies.
(D)DiversityIt is the intent of Congress that persons appointed to the Commission under paragraph (1) be persons who represent diverse economic, professional, and social backgrounds. (3)Consultation and appointment (A)In generalThe President, Speaker of the House of Representatives, minority leader of the House of Representatives, majority leader of the Senate, and minority leader of the Senate shall consult among themselves before appointing the members of the Commission in order to achieve, to the maximum extent practicable, representation of various fields of expertise to ensure maximum impact by the Commission.
(B)Completion of appointmentsThe President, Speaker of the House of Representatives, minority leader of the House of Representatives, majority leader of the Senate, and minority leader of the Senate shall conduct the consultation under subparagraph (A) and make their respective appointments not later than 60 days after the date of enactment of this Act. (C)VacanciesA vacancy in the membership of the Commission shall not affect the powers of the Commission and shall be filled in the same manner as the original appointment not later than 30 days after the vacancy occurs.
(4)TermsEach member of the Commission shall serve for a term of one year, and may be reappointed to additional terms. (5)RemovalSubject to the approval of a majority of the members of the Commission, a member of the Commission may be removed for cause at any time by the person who appointed the member if the member fails to meet responsibilities of the commission.
(c)Meetings
(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. (2)Subsequent meetings (A)In generalThe Commission shall meet at the call of the Chair.
(B)FrequencyThe Chair shall call a meeting of the members of the Commission not less frequently than once every 3 months. (3)QuorumTen members of the Commission shall constitute a quorum, but a lesser number may hold hearings.
(4)Chair and vice chairThe Commission shall select a Chair and Vice Chair from among its members. The Chair and Vice Chair shall serve in that position for a term of 1 year and may be reappointed for additional terms. (5)Transparency and public inputEach meeting of the Commission for which a quorum is present shall be open to the public, either in person or remotely through digital technology, and the Commission shall establish procedures for members of the public to submit testimony at Commission meetings regarding the topics presented during such meetings.
4.Duties of commission
(a)In generalThe duties of the Commission are as follows: (1)To carry out a comprehensive investigation into decisions of leadership at the United States Capitol Police, the Federal Bureau of Investigation, the United States Secret Service, and the Department of Homeland Security, leading up to and during the siege of the United States Capitol on January 6, 2021, including an assessment on whether conscious and unconscious bias was a factor in the gross miscalculation of the risk posed by protestors to Members of Congress and staff on that date.
(2)To carry out a comprehensive investigation in coordination with the Federal Bureau of Investigation and other Federal entities as appropriate into whether current members of the United States Capitol Police have ties to white supremacist and other extremist groups, movements, and organizing efforts; and whether any members of the United States Capitol Police neglected their duty and colluded with protestors or other law enforcement entities. (3)To recommend specific measures and reforms to Congress and other stakeholders on how the United States Capitol Police must realign priorities and practice to address disparate use of force and surveillance targets in and around the Capitol Complex, including changes to existing law, changes to Federal programs, and suggestions for actions the private sector can take.
(4)To recommend specific measures and reforms to Congress and other stakeholders to realign recruitment, hiring, and retention policies and practices of the United States Capitol Police to address both conscious and unconscious biases, including changes to existing law, changes to Federal programs, and suggestions for actions the private sector can take. (b)Consultation with other departments and agenciesIn carrying out its duties, the Commission shall consult with officials of appropriate departments and agencies of the Federal Government, including each of the following:
(1)The Federal Bureau of Investigation. (2)The United States Secret Service.
(3)The Department of Homeland Security. (4)The Department of Justice.
(c)Reports
(1)Ongoing reportsBecause it is the intent of Congress that the Commission expeditiously and carefully identify and rectify inequities in how law enforcement at the Capitol Complex surveils and protects members of the Congressional community, not later than 9 months after the date of the enactment of this Act, the Commission shall submit to Congress and the President an initial report on the issues described in subsection (a) and related issues. (2)Annual reportIn the year following its first meeting and annually thereafter, the commission shall provide to Congress and the public a report on the status of its work.
(3)Internet availabilityAll reports of the Commission shall be available to the public via a publicly accessible Federal website that is prominently marketed and shared by the Commission. 5.Powers of commission (a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate to carry out its duties under this Act.
(b)Powers of members and agentsIf authorized by the Commission, any member or agent of the Commission may take any action which the Commission is authorized to take under this Act. (c)Information from Federal agencies (1)In generalThe Commission shall secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the provisions of this Act. Upon the request of the Chair of the Commission, the head of such department or agency shall furnish such information to the Commission as expeditiously as practicable.
(2)Treatment of classified informationIn the case of information sought by the Commission under paragraph (1) that is classified, the Federal department or agency involved shall provide the Commission with an unclassified summary of the information, except that any Member of the Commission who has received an appropriate security clearance that is commensurate with the sensitivity of the classified information involved may receive such classified information. (d)Administrative support servicesUpon the request of the Commission, the Administrator of the General Services Administration shall provide to the Commission, on a reimbursable basis, administrative support services necessary for the Commission to carry out its responsibilities under this Act.
(e)Contract authority
(1)In generalExcept as provided in paragraph (2), the Commission is authorized— (A)to procure supplies, services, and property; and
(B)to make or enter into contracts, leases, or other legal agreements. (2)LimitationThe Commission may not enter into any contract, lease, or other legal agreement that extends beyond the date of the termination of the Commission under section 7(a).
(f)Postal servicesThe Commission may use the United States mail in the same manner and under the same conditions as other departments and agencies of the Federal Government. (g)Gifts, bequests, and devisesThe Commission is authorized to solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of covering the costs incurred by the Commission to carry out its duties under this Act.
6.Commission personnel matters
(a)Compensation of membersMembers of the Commission shall serve without compensation for their service, but may receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (b)Staff (1)In generalThe Chair of the Commission shall, in consultation with the members Commission, appoint an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties.
(2)CompensationThe Chair of the Commission may appoint the executive director and other personnel without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may fix their pay without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code. (3)Application of Congressional Accountability Act of 1995For purposes of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.)—
(A)the Commission shall be considered an employing office; and (B)the employees of the Commission shall be considered covered employees.
(c)Detail of government employeesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any employee of that department or agency to the Commission to assist it in carrying out its duties under this Act. (d)Acceptance of voluntary servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission deems necessary.
7.Termination of commission
(a)In generalThe Commission shall terminate on the earlier of— (1)the date that is 2 calendar years after the initial meeting of the Commission; or
(2)upon completion and presentation of all reports to Congress from the Commission. (b)Application of Federal Advisory Committee Act (1)In generalExcept as provided in paragraph (2), the provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the activities of the Commission under this Act.
(2)ExceptionSection 14(a)(2) of such Act (5 U.S.C. App.) shall not apply to the Commission. 8.Authorization of appropriations (a)In generalThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of the first 2 fiscal years which begin after the date of the enactment of this Act.
(b)Amounts availableAmounts appropriated in accordance with this section for any fiscal year shall remain available until the termination of the Commission.  